COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00455-CV


In re the Office of the Attorney         §    Original Proceeding
General of Texas
                                         §    From the 324th District Court

                                         §    of Tarrant County (324-530590-13)

                                         §    February 6, 2014

                                         §    Opinion by Justice Gabriel



                                   JUDGMENT

      This court has considered the petition for writ of mandamus filed by relator

The Office of the Attorney General. We conditionally grant relator’s petition. Writ

will issue only if the trial court fails to vacate its November 27, 2013 order in

accordance with the opinion.

      It is ordered that real party interest, Curtis Rogers, pay all costs of this

proceeding, for which let execution issue.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By ___/s/ Lee Gabriel__________________
                                       Justice Lee Gabriel